Name: Commission Regulation (EC) No 1232/96 of 28 June 1996 establishing a forecast balance for the supply to the Canary Islands of milk and milk products
 Type: Regulation
 Subject Matter: regions of EU Member States;  tariff policy;  trade;  processed agricultural produce
 Date Published: nan

 No L 161 /92 I EN Official Journal of the European Communities 29 . 6. 96 COMMISSION REGULATION (EC) No 1232/96 of 28 June 1996 establishing a forecast balance for the supply to the Canary Islands of milk and milk products HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Articles 3 (4) thereof, Whereas in application of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance for the milk sector should be determined for the period 1 July 1996 to 30 June 1997 for supplies to the Canary Islands; Whereas the quantities of the forecast supply balance for those products is fixed in Commission Regulation (EC) No 2883/94 (3), as last amended by Regulation (EC) No 956/96 (4), for the period 1 July 1995 to 30 June 1996; whereas, in order to continue to satisfy requirements for milk and milk products, the abovementioned quantities should be fixed for the period 1 July 1996 to 30 June 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance in the milk sector benefiting, as appropriate from exemp ­ tion from import duties for products from third countries or for Community aid for products from the Community market shall be as set out in the Annex hereto. Where, as regards a particular product separate amounts are fixed in the forecast supply balance for direct consumption, and for processing and/or packaging respectively, an adjustment in the breakdown as between the prescribed uses is permitted, within a limit of 20 % of the total quantity fixed for that product. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27. 6. 1992, p. 13 . (2) OJ No L 260 , 31 . 10 . 1995, p . 10 . (3) OJ No L 304, 29. 11 . 1994, p . 18 . (4) OJ No L 130 , 31 . 5 . 1996, p . 3 . 29 . 6. 96 I EN I Official Journal of the European Communities No L 161 /93 ANNEX 'ANNEX Forecast supply balance for milk and milk products for the Canary Islands for the period 1 July 1996 to 30 June 1997 (in tonnes) CN code Designation of goods Quantity 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 110 000 C) 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 25 000 (2) 0405 00 Butter and other fats and oils derived from milk 3 500 0406 Cheeses &gt; 0406 30 0406 90 23 0406 90 25 0406 90 27  º 13 000 0406 90 76 0406 90 78 0406 90 79 0406 90 81 4 0406 90 86 * 0406 90 87 2 000 0406 90 88 4 1901 90 99 Milk-based preparations without fat 7 000 (3) 2106 90 92 Milk-based preparations for children not containing milk fat 200 (') Of which 2 000 tonnes are for the processing and/or packaging sector. (2) Of which 13 500 tonnes are for the processing and/or packaging sector. (3) The entire amount (7 000 tonnes) is for the processing and/or packaging sector.'